Exhibit 10.1

 

 

 

 

 

REORGANIZATION AGREEMENT

 




Dated as of July 29, 2015

 

 

 

 

 

 

 



TABLE OF CONTENTS

 

Pages

 

Article I DEFINITIONS 1 1.1    Certain Defined Terms 1 1.2    Terms Defined
Elsewhere in this Agreement 3 1.3    Other Definitional and Interpretative
Provisions 3 Article II THE REORGANIZATION 4 2.1    Reorganization Transactions
4 2.2    Other Transactions 6 2.3    Consent to Transactions 7 2.4    No
Liabilities in Event of Termination; Certain Covenants 7 Article III
REPRESENTATIONS AND WARRANTIES 8 3.1    Representations and Warranties 8
Article IV MISCELLANEOUS 9 4.1   Amendments and Waivers 9 4.2   Successors and
Assigns 9 4.3    Notices 9 4.4   Further Assurances 10 4.5    Entire Agreement
10 4.6    Governing Law 11 4.7    Jurisdiction 11 4.8    WAIVER OF JURY TRIAL 11
4.9    Severability 11 4.10    Enforcement 11 4.11    Counterparts; Facsimile
Signatures 11 4.12    Expenses 11

 

Schedules 

Schedule 1        -           Contributed Assets 

Schedule 2        -           Employee Benefit Plans of vTvx I and vTvx II

 

i

 



REORGANIZATION AGREEMENT

 

THIS REORGANIZATION AGREEMENT (this “Agreement”), dated as of July 29, 2015, by
and among vTv Therapeutics Inc., a Delaware corporation (“Pubco”), vTv
Therapeutics LLC, a Delaware limited liability company (the “Company”), vTvx
Holdings I LLC, a Delaware limited liability company (“vTvx I”), vTvx Holdings
II LLC, a Delaware limited liability company (“vTvx II”), and vTv Therapeutics
Holdings LLC, a Delaware limited liability company (“Holdings”).

 

RECITALS

 

WHEREAS, the Board of Directors of Pubco (the “Board”) has determined to effect
an underwritten initial public offering (the “IPO”) of Pubco’s Class A Common
Stock (as defined below);

 

WHEREAS, the parties hereto desire to effect the Transactions (as defined
below), including the Reorganization Transactions (as defined below), in
contemplation of the IPO; and

 

WHEREAS, in connection with the IPO, the applicable parties hereto intend to
enter into the Transactions.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto hereby agree as follows:

 

Article I

 

DEFINITIONS

 

1.1              Certain Defined Terms. As used herein, the following terms
shall have the following meanings:

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.

 

“Class A Common Stock” shall mean Class A Common Stock, par value $0.01 per
share, of Pubco, having the rights set forth in the Amended and Restated
Certificate of Incorporation.

 

“Class B Common Stock” shall mean Class B Common Stock, par value $0.01 per
share, of Pubco, having the rights set forth in the Amended and Restated
Certificate of Incorporation.

 

“Class M Common Unit” shall mean the Class M Common Unit of the Company, having
the rights set forth in the Amended and Restated Company LLC Agreement.

 

 

 



“Effective Time” means the date and time on which the Registration Statement
becomes effective.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Certificate of Incorporation” means the Certificate of Incorporation
of Pubco, as filed with the Secretary of State of the State of Delaware on April
2, 2015.

 

“Existing Company LLC Agreement” means the Operating Agreement of the Company,
dated as of April 15, 2015, by Holdings as the sole member.

 

“IPO Closing” means the initial closing of the sale of the Class A Common Stock
in the IPO.

 

“IPO Price Per Share” means the per share public offering price for the Class A
Common Stock.

 

“Nonvoting Common Units” shall mean Nonvoting Common Units of the Company,
having the rights set forth in the Amended and Restated Company LLC Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

 

“Pricing” means such date and time as the Board or the pricing committee thereof
determines to price the IPO.

 

“Registration Statement” means the registration statement on Form S-1 (File No.
333-204951) filed by Pubco under the Securities Act with the SEC to register the
IPO.

 

“Reorganization Documents” means the Amended and Restated Certificate of
Incorporation, the Amended and Restated By-laws, the Amended and Restated
Company LLC Agreement, the Exchange Agreement, the Investor Rights Agreement,
the Tax Receivable Agreement, the 2015 Omnibus Incentive Plan and all other
agreements and documents entered into in connection with the Transactions.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2

 



1.2              Terms Defined Elsewhere in this Agreement(a). Each of the
following terms is defined in the Section set forth opposite such term:

 

Term Section 2015 Omnibus Incentive Plan 2.2(d) Agreement Preamble Amended and
Restated Certificate of Incorporation 2.1(a) Amended and Restated Company LLC
Agreement 2.1(c) Board Recitals Company Preamble Contributed Assets 2.1(d)(i)
e-mail 4.3 Employee Transfer 2.1(d)(ii) Exchange Agreement 2.2(a) Holdings
Preamble Holdings Membership Interests 2.1(d)(iii) Investor Rights Agreement
2.2(b) IPO Recitals Proceeds 2.2(f) Pubco Preamble Reorganization Transaction
2.1 Reorganization Transactions 2.1 Tax Receivable Agreement 2.2(c) Transaction
2.2 Transactions 2.2 vTvx I Preamble vTvx II Preamble

 

1.3              Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, and Schedules are to Articles,
Sections, and Schedules of this Agreement unless otherwise specified. All
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. The Reorganization
Documents referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof. References to any
Person include the successors and permitted assigns of that Person. References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.

 

3

 



Article II

 

THE REORGANIZATION

 

2.1              Reorganization Transactions. Subject to the terms and
conditions hereinafter set forth, and on the basis of and in reliance upon the
representations, warranties, covenants and agreements set forth herein, the
parties hereto shall take the actions described in this Section 2.1 (each, a
“Reorganization Transaction” and, collectively, the “Reorganization
Transactions”), which shall be effective as of immediately after the Effective
Time:

 

(a)                Filing of Amended and Restated Certificate of Incorporation.
Pubco shall adopt and file with the Secretary of State of the State of Delaware
an amended and restated certificate of incorporation of Pubco, substantially in
the form filed as Exhibit 3.1 to the Registration Statement (the “Amended and
Restated Certificate of Incorporation”).

 

(b)               Adoption of Amended and Restated By-laws. The Board shall
adopt amended and restated by-laws of Pubco, substantially in the form filed as
Exhibit 3.2 to the Registration Statement (the “Amended and Restated By-laws”).

 

(c)                Adoption of Amended and Restated Company LLC Agreement. The
Company shall adopt the amended and restated limited liability company agreement
of the Company, substantially in the form filed as Exhibit 10.3 to the
Registration Statement (the “Amended and Restated Company LLC Agreement”).

 

(d)               Contribution of Contributed Assets and Employee Transfer.
Immediately following the Reorganization Transactions described in Sections
2.1(a) through (c):

 

(i)                 vTvx I and vTvx II hereby contribute, assign, transfer and
convey to Holdings all of the respective right, title, interest and obligations
of vTvx I and vTvx II in their respective tangible and intangible assets set
forth on Schedule 1 hereof, free and clear of all liens (other than those liens
to be released pursuant to Section 2.2(e)), including all goodwill related to
such assets and all goodwill of the businesses of vTvx I and vTvx II (such
contributed assets, the “Contributed Assets”).

 

(ii)               vTvx I and vTvx II hereby assign and transfer to Holdings the
employment of all employees of vTvx I and vTvx II and (A) all employment-related
rights and obligations, including each employment agreement between vTvx I or
vTvx II, on the one hand, and each employee thereof, on the other hand, (B)
noncompetition, nonsolicitation and nondisclosure agreements with respect to the
employees and former employees of vTvx I and vTvx II and (C) all employee
benefit plans set forth on Schedule 1 hereof (collectively, the “Employee
Transfer”).

 

4

 



(iii)             In consideration for the Contributed Assets and the Employee
Transfer, Holdings hereby issues 95 of its membership interests (“Holdings
Membership Interests”) to vTvx I and 5 Holdings Membership Interests to vTvx II.

 

(iv)             Holdings hereby acknowledges its right to receive the
Contributed Assets from vTvx I and vTvx II and, for administrative convenience,
hereby irrevocably directs vTvx I and vTvx II to contribute, assign, transfer
and convey the Contributed Assets directly to the Company for and on behalf of
Holdings in lieu of the Contributed Assets being contributed, assigned,
transferred and conveyed to Holdings.

 

(v)               Holdings acknowledges its rights to receive the Employee
Transfer from vTvx I and vTvx II and, for administrative convenience, hereby
irrevocably directs vTvx I and vTvx II to contribute, assign, transfer and
convey the Employee Transfer directly to the Company for and on behalf of
Holdings in lieu of the Employee Transfer being contributed, assigned,
transferred and conveyed to Holdings.  vTvx I, vTvx II and the Company
acknowledge and agree that if the Company determines that in connection with the
Employee Transfer, a transition service period not to exceed four months is
necessary or desirable, then such employees shall be permitted to continue their
participation in the employee benefit plans of vTvx I and vTvx II as set forth
on Schedule 2 during such period and the Company, vTvx I and vTvx II will enter
into a customary transition services agreement.

 

(vi)             The Company hereby accepts and acquires the Contributed Assets
and the Employee Transfer and all of the respective right, title, interest and
obligations of vTvx I and vTvx II in the Contributed Assets and the Employee
Transfer. In consideration for its receipt of the Contributed Assets and the
Employee Transfer, the Company hereby: (A) issues (x) to Holdings 25,000,000
Nonvoting Common Units and (B) to Pubco, a wholly owned subsidiary of Holdings,
one Class M Common Unit; (B) assumes all liabilities of vTvx I and vTvx II with
respect to the Contributed Assets and the Employee Transfer; (C) covenants and
agrees to discharge, perform and comply with and to be bound by all the terms,
conditions, provisions, obligations, covenants and duties of vTvx I and vTvx II
under all contracts and agreements included in the Contributed Assets and the
Employee Transfer as if the Company were an original party thereto; and (D)
agrees to indemnify and hold harmless vTvx I and vTvx II for any and all
liabilities of vTvx I or vTvx II, known or unknown, that currently exist or may
arise in the future with respect to the Contributed Assets and the Employee
Transfer.

 

5

 



(e)                Issuance of Class B Common Stock to Holdings. In connection
with the filing of the Amended and Restated Certificate of Incorporation, Pubco
hereby issues to Holdings 25,000,000 shares of Class B Common Stock and all of
the issued and outstanding common stock of Pubco held by MacAndrews & Forbes
Incorporated pursuant to the Existing Certificate of Incorporation shall be
cancelled.

 

2.2              Other Transactions. In connection with the Reorganization
Transactions set forth above, the parties hereto shall, in connection therewith,
take the following actions described in this Section 2.2 (together with the
Reorganization Transactions, the “Transactions” and each a “Transaction”):

 

(a)                Exchange Agreement. In connection with the issuance of Class
B Common Stock and Nonvoting Common Units to Holdings as provided in Section
2.1, Holdings, the Company and Pubco hereby enter into that certain Exchange
Agreement, substantially in the form filed as Exhibit 10.4 to the Registration
Statement (the “Exchange Agreement”).

 

(b)               Investor Rights Agreement. In connection with the issuance of
Class B Common Stock and Nonvoting Common Units to Holdings as provided in
Section 2.1, Holdings, Pubco, and the Company shall enter into an Investor
Rights Agreement, substantially in the form filed as Exhibit 10.2 to the
Registration Statement (the “Investor Rights Agreement”).

 

(c)                Tax Receivable Agreement. In connection with the issuance of
Class B Common Stock and Nonvoting Common Units to Holdings as provided in
Section 2.1, Pubco and Holdings shall enter into a Tax Receivable Agreement,
substantially in the form filed as Exhibit 10.5 to the Registration Statement
(the “Tax Receivable Agreement”).

 

(d)               2015 Omnibus Incentive Plan. Pubco hereby enters into the 2015
Omnibus Equity Incentive Plan, substantially in the form filed as Exhibit 10.11
to the Registration Statement (the “2015 Omnibus Incentive Plan”).

 

(e)                Intellectual Property Assignment Agreements and Lien
Releases. Following the date hereof, vTvx I, vTvx II and the Company shall take
all such steps and actions, and provide such cooperation and assistance to each
such party and its respective successors, assigns and legal representatives,
including the execution and delivery of any affidavits, declarations, oaths,
exhibits, assignments, agreements, lien releases, powers of attorney, or other
documents, as may be necessary to (i) release and terminate any and all liens
and security interests filed against the patents, trademarks, copyrights, domain
names (and any registrations or applications thereof) and any other intellectual
property that is a Contributed Asset, or (ii) effect, evidence or perfect the
transfer and assignment of the patents, trademarks, copyrights, domain names
(and any registrations or applications thereof) and any other intellectual
property that is a Contributed Asset from each of vTvx I and vTvx II to the
Company or any assignee or successor thereto, including by executing and filing
short-form intellectual property lien releases and/or short-form intellectual
property assignment agreements in the United States Patent and Trademark Office,
the United States Copyright Office and any applicable foreign intellectual
property or equivalent office.

 

6

 



(f)                Issuance of Nonvoting Common Units to Pubco. Immediately
following the IPO Closing, Pubco shall use the net proceeds (after payment of
all fees and expenses in connection with the IPO) from the IPO (the “Proceeds”)
to purchase from the Company a number of Nonvoting Common Units equal to the
number of shares of Class A Common Stock issued in the IPO. Upon receipt of the
Proceeds from Pubco, the Company shall issue to Pubco the number of Nonvoting
Common Units set forth in the immediately preceding sentence.

 

2.3              Consent to Transactions.

 

(a)                Each of the parties hereto hereby acknowledges, agrees and
consents to all of the Transactions. Each of the parties hereto shall take all
reasonable action necessary or appropriate in order to effect, or cause to be
effected, to the extent within its control, each of the Transactions and the
IPO.

 

(b)               The parties hereto shall deliver to each other, as applicable,
prior to or at the Effective Time, each of the Reorganization Documents to which
it is a party, together with any other documents and instruments necessary or
appropriate to be delivered in connection with the Transactions.

 

2.4              No Liabilities in Event of Termination; Certain Covenants.

 

(a)                In the event that the IPO is abandoned or, unless the Board,
the Company and Holdings otherwise agree, the IPO Closing has not occurred by
September 30, 2015, (a) this Agreement shall automatically terminate and be of
no further force or effect except for this Section 2.4 and Sections 4.1, 4.2,
4.3, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11 and 4.12 and (b) there shall be no liability
on the part of any of the parties hereto, except that such termination shall not
preclude any party from pursuing judicial remedies for damages and/or other
relief as a result of the breach by the other parties of any representation,
warranty, covenant or agreement contained herein prior to such termination.

 

(b)               In the event that this Agreement is terminated for any reason
after the consummation of any Transaction, but prior to the consummation of all
of the Transactions, the parties agree, as applicable, to cooperate and work in
good faith to execute and deliver such agreements and consents and amend such
documents and to effect such transactions or actions as may be necessary to
re-establish the rights, preferences and privileges that the parties hereto had
prior to the consummation of the Transactions, or any part thereof, including,
without limitation, voting any and all securities owned by such party in favor
of any amendment to any organizational document and in favor of any transaction
or action necessary to re-establish such rights, powers and privileges and
causing to be filed all necessary documents with any governmental authority
necessary to reestablish such rights, preferences and privileges.

 

7

 



(c)                For the avoidance of doubt, each party hereto acknowledges
and agrees that until the consummation of the Transactions: (i) the parties
hereto shall not receive or lose any voting, governance or similar rights in
connection with this Agreement or the Transactions and (ii) the rights of the
parties hereto under the Existing Company LLC Agreement shall not be effected.

 

Article III

 

REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties. Each party hereto hereby
represents and warrants to all of the other parties hereto as follows:

 

(a)                The execution, delivery and performance by such party of this
Agreement and of the applicable Reorganization Documents, to the extent a party
thereto, has been or prior to the Effective Time will be duly authorized by all
necessary action. If such party is not an individual, such party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation;

 

(b)               Such party has or prior to the Effective Time will have the
requisite power, authority, legal right and, if such party is an individual,
legal capacity, to execute and deliver this Agreement and each of the
Reorganization Documents, to the extent a party thereto, and to consummate the
transactions contemplated hereby and thereby, as the case may be;

 

(c)                This Agreement and each of the Reorganization Documents to
which it is a party has been (or when executed will be) duly executed and
delivered by such party and constitutes the legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) an implied covenant of
good faith and fair dealing; and

 

(d)               Neither the execution, delivery and performance by such party
of this Agreement and the applicable Reorganization Documents, to the extent a
party thereto, nor the consummation by such party of the transactions
contemplated hereby, nor compliance by such party with the terms and provisions
hereof, will, directly or indirectly (with or without notice or lapse of time or
both), (i) if such party is not an individual, contravene or conflict with, or
result in a breach or termination of, or constitute a default under (or with
notice or lapse of time or both, result in the breach or termination of or
constitute a default under) the organizational documents of such party, (ii)
constitute a violation by such party of any existing requirement of law
applicable to such party or any of its properties, rights or assets or (iii)
require the consent or approval of any Person, except, in the case of clauses
(ii) and (iii), as would not reasonably be expected to result in, individually
or in the aggregate, a material adverse effect on the ability of such party to
consummate the transactions contemplated by this Agreement.

 

8

 



Article IV

 

MISCELLANEOUS

 

4.1              Amendments and Waivers. This Agreement may be modified, amended
or waived only with the written approval of Pubco, the Company, and Holdings;
provided, however, that any modification, amendment or waiver that would affect
any other party hereto in a manner materially and disproportionately adverse to
such party shall be effective against such party so materially and adversely
affected only with the prior written consent of such party, such consent not to
be unreasonably withheld or delayed. The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
Notwithstanding anything to the contrary in this Section 4.1, nothing in this
Section 4.1 shall be deemed to contradict the provisions of Section 2.4 hereof.

 

4.2              Successors and Assigns. This Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. If and to the extent Holdings is dissolved or
liquidated, MacAndrews & Forbes Incorporated and M&F TTP Holdings LLC and each
of their respective affiliates (other than Pubco and its subsidiaries) holding
shares of Pubco shall be the successors of Holdings, and references to
“Holdings” herein shall be references to such successors of Holdings,
collectively, and the Pubco shall (and shall cause its subsidiaries to) enter
into such amendments and supplements hereto to effectuate the intent of this
Section 4.2.

 

4.3              Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and not received by automated response). All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a Business Day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt. All such notices, requests and other communications to any party
hereunder shall be given to such party as follows:

 

If to Pubco or the Company addressed to it at:

Stephen L. Holcombe, President and CEO 

4170 Mendenhall Oaks Parkway 

High Point, NC 27265 

Facsimile: (336) 841-0310 

E-mail:  sholcombe@vtvtherapeutics.com

 

9

 



With copies (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile No.: (212) 757-3990
Attention:  Angelo Bonvino 

                  Lawrence G. Wee
E-mail:      abonvino@paulweiss.com 

                  lwee@paulweiss.com


 

If to Holdings, vTvx I or vTvx II addressed to it at:

 

c/o MacAndrews & Forbes Incorporated 

35 East 62nd Street 

New York, NY 10065 

Attention: Paul G. Savas 

Facsimile: (212) 572-5695

 

With copies (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile No.: (212) 757-3990
Attention:  Angelo Bonvino 

                  Lawrence G. Wee
E-mail:      abonvino@paulweiss.com 

                  lwee@paulweiss.com

 

4.4              Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

4.5              Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, together with the Reorganization Documents, embodies the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way.

 

10

 



4.6              Governing Law. This Agreement shall be governed in all respects
by the laws of the State of Delaware, without regard to the conflicts of law
rules of such State that would result in the application of the laws of any
other State.

 

4.7              Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 4.3 shall be deemed effective service of process on such
party.

 

4.8              WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

4.9              Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

4.10           Enforcement. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

 

4.11           Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed by facsimile, e-mail or .pdf format signature(s).

 

4.12           Expenses. Unless otherwise provided in the Reorganization
Documents, all costs and expenses incurred in connection with the negotiation
and execution of this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such cost or expense.

 

[Signature Page Follows]

 

11

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  VTV THERAPEUTICS INC.           By: /s/ Stephen L. Holcombe     Name: Stephen
L. Holcombe     Title: President and Chief Executive Officer                  
VTV THERAPEUTICS LLC           By: /s/ Stephen L. Holcombe     Name: Stephen L.
Holcombe     Title: President and Chief Executive Officer                   VTV
THERAPEUTICS HOLDINGS LLC           By: /s/ Stephen L. Holcombe     Name:
Stephen L. Holcombe     Title: President                   VTVX HOLDINGS I LLC  
        By: /s/ Stephen L. Holcombe     Name: Stephen L. Holcombe     Title:
President                   VTVX HOLDINGS II LLC           By: /s/ Stephen L.
Holcombe     Name: Stephen L. Holcombe     Title: President

 

[Signature Page to the Reorganization Agreement]

 

 

 



Schedule 1

 

Contributed Assets

 

(See attached.)

 

 

 



Schedule 1

 



Contributed Assets

 

Assets Transferred from vTvx Holdings I LLC

 

INDs and Similar Assets:

 

Program Compound IND / File # Holder GK TTP355 CTA 9727-T1006-24C vTvx Holdings
I LLC GK TTP399 IND 78,649 vTvx Holdings I LLC GK TTP547 IND 101,790 vTvx
Holdings I LLC GLP TTP054 IND 107,972; and CTA 9727-T1006-25C vTvx Holdings I
LLC GLP TTP273 IND 115,859 vTvx Holdings I LLC RAGE TTP488 IND 68,445; and CTA
9427-T1538-21C vTvx Holdings I LLC PTP1B TTP814 CTA 9427-T1006-23C vTvx Holdings
I LLC RAGE TTP4000 IND 108,330 vTvx Holdings I LLC Factor IX TTP889 IND 62,132;
and IND 101,833 vTvx Holdings I LLC AgRP TTP435 IND 103,677; and CTA
9427-T1006-24C vTvx Holdings I LLC

 

Trademarks:

 

Trademark Applicant Application No. Status TTPREDICT vTvx Holdings I LLC
76/406,330 Registered TTP TRANSLATIONAL TECHNOLOGY vTvx Holdings I LLC
76/406,371 Registered TTPSPACE vTvx Holdings I LLC 76/406,372 Registered
TTPOSTGENE vTvx Holdings I LLC 76/406,409 Registered TTPSCREEN vTvx Holdings I
LLC 76/406,412 Registered

 

Copyrights:

 

Author Title Copyright Year Registration Number Owner Sawafta et al. TTPScreen
Software Program 2002 TXU1-052-385 vTvx Holdings I LLC Sawafta et al. TTPredict
Software Program 2002 TXU1-040-852 vTvx Holdings I LLC

 

 

 

 



Domain Names:

 

Owner Domain Name Status vTvx Holdings I LLC AZELIRAGON.BIZ Registered vTvx
Holdings I LLC AZELIRAGON.COM Registered vTvx Holdings I LLC AZELIRAGON.INFO
Registered vTvx Holdings I LLC AZELIRAGON.NET Registered vTvx Holdings I LLC
LIVINGSTEADFAST.CO Registered vTvx Holdings I LLC LIVINGSTEADFAST.COM Registered
vTvx Holdings I LLC LIVINGSTEADFAST.INFO Registered vTvx Holdings I LLC
LIVINGSTEADFAST.NET Registered vTvx Holdings I LLC LIVINGSTEADFAST.ORG
Registered vTvx Holdings I LLC LIVINGSTEADFAST.US Registered vTvx Holdings I LLC
MYAGATA.COM Registered vTvx Holdings I LLC MYAGATA.INFO Registered vTvx Holdings
I LLC MYAGATA.NET Registered vTvx Holdings I LLC MYAGATA.ORG Registered vTvx
Holdings I LLC MYAGATA.US Registered vTvx Holdings I LLC STEADFASTALZHEIMERS.CO
Registered vTvx Holdings I LLC STEADFASTALZHEIMERS.COM Registered vTvx Holdings
I LLC STEADFASTALZHEIMERS.INFO Registered vTvx Holdings I LLC
STEADFASTALZHEIMERS.NET Registered vTvx Holdings I LLC STEADFASTALZHEIMERS.ORG
Registered vTvx Holdings I LLC STEADFASTALZHEIMERS.US Registered vTvx Holdings I
LLC TTPREDICT.XXX Registered vTvx Holdings I LLC TTPSCREEN.XXX Registered vTvx
Holdings I LLC TTPSPACE.XXX Registered vTvx Holdings I LLC
TTPTRANSLATIONALTECHNOLOGY.XXX Registered vTvx Holdings I LLC VTV.NET Registered
vTvx Holdings I LLC VTVTHERA.COM Registered vTvx Holdings I LLC VTVTHERA.NET
Registered vTvx Holdings I LLC VTVTHERAPEUTICS.COM Registered vTvx Holdings I
LLC VTVTHERAPEUTICS.NET Registered vTvx Holdings I LLC VTVT.NET Registered

 

 

 

 



Patents:

 

File No. Country Owner Application No. Patent No. 2001-04-US-B United States
vTvx Holdings I LLC 12/901,133   2002-04-US-A United States vTvx Holdings I LLC
10/411,568 7,146,384 0378.204-AU Australia vTvx Holdings I LLC 2013262895  
0378.204-BR Brazil vTvx Holdings I LLC BR1120140286221   0378.204-CA Canada vTvx
Holdings I LLC 2872021   0378.204-CN China vTvx Holdings I LLC 201380024802.X  
0378.204-EA Eurasia vTvx Holdings I LLC 201492109   0378.204-HK Hong Kong vTvx
Holdings I LLC 15103235.2   0378.204-IL Israel vTvx Holdings I LLC 235484  
0378.204-IN India vTvx Holdings I LLC 9554/DELNP/2014   0378.204-JP Japan vTvx
Holdings I LLC 2015-512779   0378.204-KR South Korea vTvx Holdings I LLC
10-2014-7035545   0378.204-MX Mexico vTvx Holdings I LLC MX/a/2014/013105  
0378.204-NZ New Zealand vTvx Holdings I LLC 701802   0378.204-SG Singapore vTvx
Holdings I LLC 11201406987U   0378.204-US United States vTvx Holdings I LLC
14/071,976   0378.204-ZA South Africa vTvx Holdings I LLC 2014/07864  
0378.205-EP Europe vTvx Holdings I LLC 13726933.8   0379.204-PCT PCT Application
vTvx Holdings I LLC PCT/US2014/019349   2010-05-AU-A Australia vTvx Holdings I
LLC 2011258460 2011258460 2010-05-BR-A Brazil vTvx Holdings I LLC
BR1120120298445   2010-05-CA-A Canada vTvx Holdings I LLC 2799591   2010-05-CN-A
China vTvx Holdings I LLC 201180025744.3 ZL201180025744.3 2010-05-EA-A Eurasia
vTvx Holdings I LLC 201201617   2010-05-EP-A Europe vTvx Holdings I LLC
11787250.7   2010-05-GCC-A Gulf Cooperation Council vTvx Holdings I LLC GC
2011-18476   2010-05-HK-A Hong Kong vTvx Holdings I LLC 13108290.5  
2010-05-IL-A Israel vTvx Holdings I LLC 223137   2010-05-IN-A India vTvx
Holdings I LLC 10658/CHENP/2012   2010-05-JP-A Japan vTvx Holdings I LLC
2013-512164   2010-05-KR-A South Korea vTvx Holdings I LLC 10-2012-7033687  
2010-05-MX-A Mexico vTvx Holdings I LLC MX/a/2012/013617   2010-05-NZ-A New
Zealand vTvx Holdings I LLC 603614 603614 2010-05-SG-A Singapore vTvx Holdings I
LLC 201208508-0 185660 2010-05-TW-A Taiwan vTvx Holdings I LLC 100118368  
2010-05-US-A United States vTvx Holdings I LLC 13/114,964   2010-05-ZA-A South
Africa vTvx Holdings I LLC 2012/08834   2013-02-PCT PCT Application vTvx
Holdings I LLC PCT/US2014/019363  

 

 

File No. Country Owner Application No. Patent No. 6694.214-US United States vTvx
Holdings I LLC 12/895,761 8,148,413 6808.205-BG Bulgaria vTvx Holdings I LLC
5700554.8 1723128 6808.205-CY Cyprus vTvx Holdings I LLC 5700554.8 1723128
(CY1113736) 6808.205-EE Estonia vTvx Holdings I LLC 5700554.8 1723128
6808.205-HK Hong Kong vTvx Holdings I LLC 7107531.4 HK1103074 6808.205-IS
Iceland vTvx Holdings I LLC 5700554.8 1723128 6808.205-LT Lithuania vTvx
Holdings I LLC 5700554.8 1723128 6808.205-LU Luxembourg vTvx Holdings I LLC
5700554.8 1723128 6808.205-MC Monaco vTvx Holdings I LLC 5700554.8 1723128
6808.205-RO Romania vTvx Holdings I LLC 5700554.8 1723128 6808.205-SI Slovenia
vTvx Holdings I LLC 5700554.8 1723128 6808.205-SK Slovakia vTvx Holdings I LLC
5700554.8 1723128 (E13998 T3) 6937.204-MX Mexico vTvx Holdings I LLC
MX/a/2007/006420 303022 6937.204-US United States vTvx Holdings I LLC 11/791,200
8,148,412 7112.204-AU Australia vTvx Holdings I LLC 2006268589 2006268589
7112.204-BR Brazil vTvx Holdings I LLC PI0612996-0   7112.204-CA Canada vTvx
Holdings I LLC 2615938 2,615,938 7112.204-CN China vTvx Holdings I LLC
200680033512.1 ZL200680033512.1 7112.204-IL Israel vTvx Holdings I LLC 188244
188244 7112.204-IN India vTvx Holdings I LLC 10025/DELNP/2007   7112.204-KR
South Korea vTvx Holdings I LLC 10-2008-7002805 10-1446973 7112.204-MX Mexico
vTvx Holdings I LLC MX/a/2008/000255 305666 7112.204-RU Russia vTvx Holdings I
LLC 2007147046 2443691 7112.204-ZA South Africa vTvx Holdings I LLC 2008/00341
2008/00341 7112.205-HK Hong Kong vTvx Holdings I LLC 8112906 HK1121744
7127.204-US United States vTvx Holdings I LLC 12/298,840 8,211,925 7209.204-US
United States vTvx Holdings I LLC 11/994,728 7,582,769 7563.204-AU Australia
vTvx Holdings I LLC 2008-204530 2008204530 7563.204-CA Canada vTvx Holdings I
LLC 2675111   7563.204-IL Israel vTvx Holdings I LLC 199615   7563.204-IN India
vTvx Holdings I LLC 4486/DELNP/2009   2008-03-AU-A Australia vTvx Holdings I LLC
2009221722 2009221722 2008-03-BR-A Brazil vTvx Holdings I LLC PI0910282-5  
2008-03-CA-A Canada vTvx Holdings I LLC 2716664   2008-03-CN-A China vTvx
Holdings I LLC 200980108115.X ZL200980108115.X 2008-03-EA-A Eurasia vTvx
Holdings I LLC 201071045 18225 2008-03-EP-A Europe vTvx Holdings I LLC 9718287.7
  2008-03-HK-A Hong Kong vTvx Holdings I LLC 11102525.7   2008-03-IL-A Israel
vTvx Holdings I LLC 207570 207570 2008-03-IN-A India vTvx Holdings I LLC
6085/DELNP/2010  

 

 

File No. Country Owner Application No. Patent No. 2008-03-JP-A Japan vTvx
Holdings I LLC 2010-549910 5382952 2008-03-KR-A South Korea vTvx Holdings I LLC
10-2010-7020688   2008-03-ME-A Montenegro vTvx Holdings I LLC P-2010-143 1018
2008-03-MO-A Macau vTvx Holdings I LLC J/001523   2008-03-MX-A Mexico vTvx
Holdings I LLC MX/a/2010/009752 300256 2008-03-NZ-A New Zealand vTvx Holdings I
LLC 587343 587343 2008-03-SG-A Singapore vTvx Holdings I LLC 201006155-4 164144
[WO 2009/111700] 2008-03-US-A United States vTvx Holdings I LLC 12/399,504
7,727,983 2008-03-US-B United States vTvx Holdings I LLC 12/759,010 7,790,714
2008-03-US-C United States vTvx Holdings I LLC 12/849,225 7,906,507 2008-03-US-D
United States vTvx Holdings I LLC 12/872,580 8,524,708 2008-03-US-E United
States vTvx Holdings I LLC 13/956,578 8,703,766 2008-03-US-F United States vTvx
Holdings I LLC 14/197,771 8,933,222 2008-03-US-G United States vTvx Holdings I
LLC 14/556,837   2008-03-ZA-A South Africa vTvx Holdings I LLC 2010/06367
2010/06367 2008-06-US-A United States vTvx Holdings I LLC 12/936,434 8,718,994
2009-01-AU-A Australia vTvx Holdings I LLC 2010232750   2009-01-BR-A Brazil vTvx
Holdings I LLC PI1013579-0   2009-01-CA-A Canada vTvx Holdings I LLC 2757084  
2009-01-CN-A China vTvx Holdings I LLC 201080015264.4 ZL201080015264.4
2009-01-EA-A Eurasia vTvx Holdings I LLC 201171197   2009-01-EP-A Europe vTvx
Holdings I LLC 10779665.8   2009-01-HK-A Hong Kong vTvx Holdings I LLC
12104614.4   2009-01-IL-A Israel vTvx Holdings I LLC 214822   2009-01-IN-A India
vTvx Holdings I LLC 6636/DELNP/2011   2009-01-JP-A Japan vTvx Holdings I LLC
2012-503599   2009-01-KR-A South Korea vTvx Holdings I LLC 10-2011-7024153  
2009-01-MO-A Macau vTvx Holdings I LLC J/001320 J/1320 2009-01-MX-A Mexico vTvx
Holdings I LLC MX/a/2011/010347 320199 2009-01-SG-A Singapore vTvx Holdings I
LLC 201106311-2 174205 2009-01-US-A United States vTvx Holdings I LLC 12/825,631
8,383,644 2009-01-US-B United States vTvx Holdings I LLC 13/707,265 8,987,295
2009-01-US-C United States vTvx Holdings I LLC 14/603,556   2009-01-ZA-A South
Africa vTvx Holdings I LLC 2011/06441   2011-01-US-A United States vTvx Holdings
I LLC 13/934,491   2012-01-AU-A Australia vTvx Holdings I LLC 2013235167  
2012-01-BR-A Brazil vTvx Holdings I LLC BR1120140227438   2012-01-CA-A Canada
vTvx Holdings I LLC 2868033   2012-01-CN-A China vTvx Holdings I LLC
201380015508.2   2012-01-EA-A Eurasia vTvx Holdings I LLC 201491749  

 

 

File No. Country Owner Application No. Patent No. 2012-01-EP-A Europe vTvx
Holdings I LLC 13765015.6   2012-01-HK-A Hong Kong vTvx Holdings I LLC
14112910.6   2012-01-IL-A Israel vTvx Holdings I LLC 234615   2012-01-IN-A India
vTvx Holdings I LLC 7867/DELNP/2014   2012-01-JP-A Japan vTvx Holdings I LLC
2015-501876   2012-01-KR-A South Korea vTvx Holdings I LLC 10-2014-7026362  
2012-01-MX-A Mexico vTvx Holdings I LLC MX/a/2014/010366   2012-01-NZ-A New
Zealand vTvx Holdings I LLC 629203   2012-01-SG-A Singapore vTvx Holdings I LLC
11201405353V   2012-01-US-A United States vTvx Holdings I LLC 14/489,890  
2012-01-ZA-A South Africa vTvx Holdings I LLC 2014/06521   2013-01-AU-A
Australia vTvx Holdings I LLC 2014207748   2013-01-CA-A Canada vTvx Holdings I
LLC     2013-01-NZ-A New Zealand vTvx Holdings I LLC 709129   2013-01-SG-A
Singapore vTvx Holdings I LLC     2000-02-US-A United States vTvx Holdings I LLC
09/799,152 6,908,741 2001-21-US-A United States vTvx Holdings I LLC 10/091,759
7,423,177 2002-01-AT-A Austria vTvx Holdings I LLC 3713918.5 1482931 (E529110)
2002-01-AU-A Australia vTvx Holdings I LLC 2003217943 2003217943 2002-01-AU-B
Australia vTvx Holdings I LLC 2007202350 2007202350 2002-01-AU-C Australia vTvx
Holdings I LLC 2009202814 2009202814 2002-01-BE-A Belgium vTvx Holdings I LLC
3713918.5 1482931 2002-01-CA-A Canada vTvx Holdings I LLC 2476594 2,476,594
2002-01-CH-A Switzerland vTvx Holdings I LLC 3713918.5 1482931 2002-01-CN-A
China vTvx Holdings I LLC 3805204 ZL 03805204.0 2002-01-DE-A Germany vTvx
Holdings I LLC 3713918.5 1482931 (60338810.8) 2002-01-DK-A Denmark vTvx Holdings
I LLC 3713918.5 1482931 (DK/EP1482931) 2002-01-EP-A Europe vTvx Holdings I LLC
3713918.5 1482931 2002-01-ES-A Spain vTvx Holdings I LLC 3713918.5 1482931
(2373875) 2002-01-FR-A France vTvx Holdings I LLC 3713918.5 1482931 2002-01-GB-A
United Kingdom vTvx Holdings I LLC 3713918.5 1482931 2002-01-HK-A Hong Kong vTvx
Holdings I LLC 5103177.4 HK1069549 2002-01-IE-A Ireland vTvx Holdings I LLC
3713918.5 1482931 2002-01-IT-A Italy vTvx Holdings I LLC 3713918.5 1482931
(47615 BE/2012) 2002-01-JP-A Japan vTvx Holdings I LLC 2003-574195 4481011
2002-01-LU-A Luxembourg vTvx Holdings I LLC 3713918.5 1482931 2002-01-MC-A
Monaco vTvx Holdings I LLC 3713918.5 1482931 2002-01-MO-A Macau vTvx Holdings I
LLC J/000383 J/000383 2002-01-NL-A Netherlands vTvx Holdings I LLC 3713918.5
1482931

 

 

File No. Country Owner Application No. Patent No. 2002-01-SE-A Sweden vTvx
Holdings I LLC 3713918.5 1482931 2002-01-US-A United States vTvx Holdings I LLC
10/382,203 7,361,678 2002-01-US-B United States vTvx Holdings I LLC 11/511,163
7,714,013 2002-01-US-C United States vTvx Holdings I LLC 11/800,085 7,737,285
2007-01-CA-A Canada vTvx Holdings I LLC 2681864   2007-01-US-A United States
vTvx Holdings I LLC 12/046,872 7,884,219 2007-01-US-B United States vTvx
Holdings I LLC 12/982,775 8,372,988 2009-03-CA-A Canada vTvx Holdings I LLC
2772797   2009-03-CH-A Switzerland vTvx Holdings I LLC 10757925.2 2470510
2009-03-DE-A Germany vTvx Holdings I LLC 10757925.2 2470510 (602010016110.2)
2009-03-EP-A Europe vTvx Holdings I LLC 10757925.2 2470510 2009-03-ES-A Spain
vTvx Holdings I LLC 10757925.2 2470510 2009-03-FR-A France vTvx Holdings I LLC
10757925.2 2470510 2009-03-GB-A United Kingdom vTvx Holdings I LLC 10757925.2
2470510 2009-03-IE-A Ireland vTvx Holdings I LLC 10757925.2 2470510 2009-03-IT-A
Italy vTvx Holdings I LLC 10757925.2 2470510 (69561 BE/2014) 2009-03-JP-A Japan
vTvx Holdings I LLC 2012-532199   2009-03-TW-A Taiwan vTvx Holdings I LLC
99132288   2009-03-US-A United States vTvx Holdings I LLC 12/888,660 8,580,833
2009-03-US-B United States vTvx Holdings I LLC 14/049,261   2010-01-CA-A Canada
vTvx Holdings I LLC 2788355   2010-01-CH-A Switzerland vTvx Holdings I LLC
11745116.1   2010-01-DE-A Germany vTvx Holdings I LLC 11745116.1   2010-01-EP-A
Europe vTvx Holdings I LLC 11745116.1   2010-01-ES-A Spain vTvx Holdings I LLC
11745116.1   2010-01-FR-A France vTvx Holdings I LLC 11745116.1   2010-01-GB-A
United Kingdom vTvx Holdings I LLC 11745116.1   2010-01-IE-A Ireland vTvx
Holdings I LLC 11745116.1   2010-01-IT-A Italy vTvx Holdings I LLC 11745116.1  
2010-01-JP-A Japan vTvx Holdings I LLC 2012-553968   2010-01-TW-A Taiwan vTvx
Holdings I LLC 100104976   2010-01-US-A United States vTvx Holdings I LLC
13/028,036 8,431,575 2010-01-US-B United States vTvx Holdings I LLC 13/772,685
8,741,900 2010-01-US-C United States vTvx Holdings I LLC 14/225,837 9,045,461
2012-02-AU-A Australia vTvx Holdings I LLC 2013327450   2012-02-BR-A Brazil vTvx
Holdings I LLC BR1120150076416   2012-02-CA-A Canada vTvx Holdings I LLC 2886785
  2012-02-CN-A China vTvx Holdings I LLC 201380051206   2012-02-EA-A Eurasia
vTvx Holdings I LLC 201590687  

 

 

File No. Country Owner Application No. Patent No. 2012-02-EP-A Europe vTvx
Holdings I LLC     2012-02-IL-A Israel vTvx Holdings I LLC 237730   2012-02-IN-A
India vTvx Holdings I LLC 3734/DELNP/2015   2012-02-JP-A Japan vTvx Holdings I
LLC     2012-02-KR-A South Korea vTvx Holdings I LLC 10-2015-7011366  
2012-02-MX-A Mexico vTvx Holdings I LLC MX/a/2015/003732   2012-02-NZ-A New
Zealand vTvx Holdings I LLC 705813   2012-02-SG-A Singapore vTvx Holdings I LLC
11201502210V   2012-02-US-A United States vTvx Holdings I LLC 14/059,529  
2012-02-ZA-A South Africa vTvx Holdings I LLC 2015/01834   2004-02-US-A United
States vTvx Holdings I LLC 11/110,499 7,820,704 2008-07-US-A United States vTvx
Holdings I LLC 12/547,018 8,563,742 2003-08-US-A United States vTvx Holdings I
LLC 10/913,216 7,459,472 2003-07-US-A United States vTvx Holdings I LLC
10/913,882 7,501,538 2003-02-US-A United States vTvx Holdings I LLC 10/913,168
7,544,699 2001-14/16-US-A United States vTvx Holdings I LLC 10/274,546 6,933,303
2006-01-AU-A Australia vTvx Holdings I LLC 2007211319 2007211319 2006-01-CA-A
Canada vTvx Holdings I LLC 2637024 2,637,024 2006-01-CN-A China vTvx Holdings I
LLC 200780003942.3 ZL200780003942.3 2006-01-EA-A Eurasia vTvx Holdings I LLC
200870218 19385 2006-01-EP-A Europe vTvx Holdings I LLC 7763040.8   2006-01-HK-A
Hong Kong vTvx Holdings I LLC 9104978.9 HK1127342 2006-01-IL-A Israel vTvx
Holdings I LLC 192557 192557 2006-01-JP-A Japan vTvx Holdings I LLC 2008-553332
5180099 2006-01-MO-A Macau vTvx Holdings I LLC J/000800 J/000800 2006-01-MX-A
Mexico vTvx Holdings I LLC MX/a/2008/008929 316963 2006-01-NZ-A New Zealand vTvx
Holdings I LLC 569329 569329 2006-01-SG-A Singapore vTvx Holdings I LLC
200804987-6 144278 [WO 2007/089857] 2006-01-US-A United States vTvx Holdings I
LLC 11/699,780 7,723,369 2006-01-US-B United States vTvx Holdings I LLC
12/685,178 8,404,731 2006-01-ZA-A South Africa vTvx Holdings I LLC 2008/05648
2008/05648 2004-04-AU-A Australia vTvx Holdings I LLC 2005271452 2005271452
2004-04-CA-A Canada vTvx Holdings I LLC 2570324 2,570,324 2004-04-CH-A
Switzerland vTvx Holdings I LLC 5778764 1781700 2004-04-CN-A China vTvx Holdings
I LLC 200580025947.7   2004-04-DE-A Germany vTvx Holdings I LLC 5778764 1781700
(602005043021.0) 2004-04-EA-A Eurasia vTvx Holdings I LLC 200700404 12082
2004-04-EP-A Europe vTvx Holdings I LLC 5778764 1781700

 

 

File No. Country Owner Application No. Patent No. 2004-04-ES-A Spain vTvx
Holdings I LLC 5778764 1781700 2004-04-FR-A France vTvx Holdings I LLC 5778764
1781700 2004-04-GB-A United Kingdom vTvx Holdings I LLC 5778764 1781700
2004-04-HK-A Hong Kong vTvx Holdings I LLC 7108801.5   2004-04-IE-A Ireland vTvx
Holdings I LLC 5778764 1781700 2004-04-IL-A Israel vTvx Holdings I LLC 180554
180554 2004-04-IN-A India vTvx Holdings I LLC 0797/DELNP/2007 257473
2004-04-IT-A Italy vTvx Holdings I LLC 5778764 1781700 2004-04-JP-A Japan vTvx
Holdings I LLC 2007-524978 5188804 2004-04-KR-A South Korea vTvx Holdings I LLC
10-2007-7005152 10-1323411 2004-04-MX-A Mexico vTvx Holdings I LLC
MX/a/2007/001559 293182 2004-04-NZ-A New Zealand vTvx Holdings I LLC 552128
552128 2004-04-SG-A Singapore vTvx Holdings I LLC 200700364-3 129082 [WO
2006/017647] 2004-04-US-A United States vTvx Holdings I LLC 11/197,038 7,901,688
2004-04-US-B United States vTvx Holdings I LLC 11/629,437 7,981,423 2004-04-US-C
United States vTvx Holdings I LLC 12/983,604 8,877,192 2004-04-ZA-A South Africa
vTvx Holdings I LLC 2007/00643 2007/00643 2004-04-ZA-B South Africa vTvx
Holdings I LLC 2009/06459 2009/06459 2006-07-AU-A Australia vTvx Holdings I LLC
2007248784 2007248784 2006-07-CA-A Canada vTvx Holdings I LLC 2651348  
2006-07-EA-A Eurasia vTvx Holdings I LLC 200870502 17291 2006-07-EP-A Europe
vTvx Holdings I LLC 7794379.3   2006-07-JP-A Japan vTvx Holdings I LLC
2009-509615 5558810 2006-07-MX-A Mexico vTvx Holdings I LLC MX/a/2008/013863
307987 2006-07-NZ-A New Zealand vTvx Holdings I LLC 571692 571692 2006-07-US-A
United States vTvx Holdings I LLC 11/789,637 7,981,424 2006-07-US-B United
States vTvx Holdings I LLC 13/158,748 8,344,120 2006-07-ZA-A South Africa vTvx
Holdings I LLC 2008/09394 2008/09394 2009-04-CA-A Canada vTvx Holdings I LLC
2757079 2,757,079 2009-04-EP-A Europe vTvx Holdings I LLC 10718284.2  
2009-04-JP-A Japan vTvx Holdings I LLC 2010-95600   2009-04-US-A United States
vTvx Holdings I LLC 13/265,132 9,034,341 2009-04-US-B United States vTvx
Holdings I LLC 14/686,352   2010-02-CA-A Canada vTvx Holdings I LLC 2789244  
2010-02-EP-A Europe vTvx Holdings I LLC 10773766   2010-02-JP-A Japan vTvx
Holdings I LLC 2012-553874   2010-02-US-A United States vTvx Holdings I LLC
13/062,395   77456-A United States Jointly owned by vTvx Holdings I LLC and The
Trustees of Columbia University in the City of New York, each with a 1/2
undivided interest. 11/197,644  

 



 

 

 

Commercial Lease Transferred from vTvx Holdings I LLC:

 

·Lease Agreement, dated as of September 20, 1999, by and between Liberty
Property Limited Partnership and TransTech Pharma, Inc., as amended by that
certain First Amendment thereto dated as of March 6, 2000, that certain Second
Amendment thereto dated as of March 22, 2000, that certain Third Amendment
thereto dated as of December 5, 2001, that certain Fourth Amendment thereto
dated as of March 18, 2004, and that certain Fifth Amendment thereto dated as of
May 30, 2013, which Lease Agreement, as amended, relates to 4170 Mendenhall Oaks
Pkwy, High Point, NC.

 

License Agreements and other Contracts Transferred from vTvx Holdings I LLC:

 

·New Exclusive License Agreement, dated May 14, 2015, by and between The
Trustees of Columbia University in the City of New York and vTvx I Holdings LLC.

 

·Agreement Concerning Glucokinase Activator Project, dated February 20, 2007, by
and between Novo Nordisk A/S and vTvx I Holdings LLC.

 

·License and Research Agreement, dated as of March 5, 2015, by and among
Calithera Biosciences Inc., vTvx I Holdings LLC, and vTvx II Holdings LLC.

 

·Biological Program Termination Agreement, dated as of May 8, 2009, by and
between Pfizer, Inc. and vTvx I Holdings LLC.

 

·Assignment of Patent Applications, dated as of July 17, 2013, by and between
Pfizer, Inc. and vTvx I Holdings LLC.

 

·All other valid and ongoing licenses, contracts and other agreements entered
into by vTvx Holdings I LLC, but excluding the agreements set forth or
referenced in the Excluded Assets section below.

 

Personal Property Transferred from vTvx Holdings I LLC:

 

·All personal property owned by vTvx Holdings I LLC, including (without
limitation) the following:

 

oLaboratory equipment

 

oLeasehold improvements

 

oComputers and hardware

 

oSoftware

 

oFurniture and office equipment

 

 

 

 



Transferred Employee Assets of vTvx Holdings I LLC:

 

The following employee benefit plans are, in respect of those employees of vTvx
Holdings I LLC and vTvx Holdings II LLC whose employment is assigned and
transferred to the Company and subject to any transition services period as set
forth in Sections 2.1(d)(i) and 2.1(d)(v) of the Agreement, assigned and
transferred to the Company.

 

·TransTech Pharma, LLC Retirement Plan

 

oDirected Trustee Agreement by and between TransTech Pharma, LLC and Mid
Atlantic Trust Company, dated as of November 26, 2013

 

oInvestment Management Agreement by and between High Point Bank and Trust
Company and TransTech Pharma, LLC & PharmaCore, Inc., dated as of November 26,
2013

 

oRecordkeeping and Investment Account Services Agreement by and between EPIC
Advisors, Inc. and TransTech Pharma, LLC, dated as of November 26, 2013

 

·BlueOptions Medical Plan (BlueCross BlueShield of North Carolina)

 

·Delta Dental PPO Plus Premier (Dental Plan)

 

·COBRA Administration Arrangement with Flores & Associates, LLC

 

·Wingspan Cafeteria Plan (AFLAC supplemental insurance)

 

·Group Term Life Insurance (USAble Life)

 

·Group Voluntary Life Insurance (USAble Life)

 

·Group Accidental Death and Dismemberment Insurance (USAble Life)

 

·Group Long Term Disability Insurance (USAble Life)

 

·Group Short Term Disability Insurance (administered by USAble Life)

 

 

 

 



Assets Transferred from vTvx Holdings II LLC

 

INDs and Similar Assets:

 

Program Compound IND / File # Holder BACH1 HPP971 IND 119,328 vTvx Holdings II
LLC PDE4 HPP737 IND 116,186 vTvx Holdings II LLC PPAR HPP593 IND 122,225; and
IND 107,545 vTvx Holdings II LLC 11-Beta HPP851 IND 110,923 vTvx Holdings II LLC
PPAR HPP5920 IND 73,189 vTvx Holdings II LLC BACE HPP854 IND 105,195 vTvx
Holdings II LLC H3 HPP404 IND 103,863 vTvx Holdings II LLC

 

Patents:

 

File No. Country Owner Application No. Patent No. 3009.200-GCC Gulf Cooperation
Council vTvx Holdings II LLC GC 2011-17799   3009.200-JO Jordan vTvx Holdings II
LLC 47/2011   3009.200-LB Lebanon vTvx Holdings II LLC 1193 9286 3009.200-TW
Taiwan vTvx Holdings II LLC 100105506   3009.200-US United States vTvx Holdings
II LLC 13/028,406 8,759,535 3009.204-AU Australia vTvx Holdings II LLC
2011218316   3009.204-BR Brazil vTvx Holdings II LLC BR1120120207598  
3009.204-CA Canada vTvx Holdings II LLC 2789950   3009.204-CN China vTvx
Holdings II LLC 201180009915.3 ZL 201180009915.3 3009.204-HK Hong Kong vTvx
Holdings II LLC 12112645   3009.204-IL Israel vTvx Holdings II LLC 220906  
3009.204-IN India vTvx Holdings II LLC 6692/DELNP/2012   3009.204-JP Japan vTvx
Holdings II LLC 2012-553942   3009.204-KR South Korea vTvx Holdings II LLC
10-2012-7023193   3009.204-MO Macau vTvx Holdings II LLC J/001597   3009.204-MX
Mexico vTvx Holdings II LLC MX/a/2012/009628   3009.204-NZ New Zealand vTvx
Holdings II LLC 602395 602395 3009.204-SG Singapore vTvx Holdings II LLC
201205373-2 182629 3009.204-ZA South Africa vTvx Holdings II LLC 2012/05800  
3009.205-EA Eurasia vTvx Holdings II LLC 201290808   3009.205-EP Europe vTvx
Holdings II LLC 11745064.3   3009.210-US United States vTvx Holdings II LLC
14/215,873   3017.204-US United States vTvx Holdings II LLC 13/894,922  
3039.000-US United States vTvx Holdings II LLC 62/082,706  

 

 

File No. Country Owner Application No. Patent No. 3040.000-US United States vTvx
Holdings II LLC 62/085,875   3036.000-US United States vTvx Holdings II LLC
62/063,347   3037.000-US United States vTvx Holdings II LLC 62/063,352  
3038.000-US United States vTvx Holdings II LLC 62/063,348   CBH-02560 United
States vTvx Holdings II LLC 62/171,051   3004.204-AU Australia vTvx Holdings II
LLC 2009206368 2009206368 3004.204-BR Brazil vTvx Holdings II LLC PI0906809-0  
3004.204-CA Canada vTvx Holdings II LLC 2711576   3004.204-CN China vTvx
Holdings II LLC 200980102961 ZL200980102961.0 3004.204-HK Hong Kong vTvx
Holdings II LLC 11102132.2   3004.204-IL Israel vTvx Holdings II LLC 206854
206854 3004.204-IN India vTvx Holdings II LLC 5151/DELNP/2010   3004.204-JP
Japan vTvx Holdings II LLC 2010-544436 5406215 3004.204-KR South Korea vTvx
Holdings II LLC 10-2010-7017176   3004.204-MO Macau vTvx Holdings II LLC
J/001596   3004.204-MX Mexico vTvx Holdings II LLC MX/a/2010/007768 313517
3004.204-NZ New Zealand vTvx Holdings II LLC 586695 586695 3004.204-SG Singapore
vTvx Holdings II LLC 201005095-3 163680 [WO 2009/094528] 3004.204-US United
States vTvx Holdings II LLC 12/532,861 7,964,608 3004.204-ZA South Africa vTvx
Holdings II LLC 2010/04818 2010/04818 3004.205-CH Switzerland vTvx Holdings II
LLC 9704760.9 2244574 3004.205-DE Germany vTvx Holdings II LLC 9704760.9 2244574
(DE 60 2009 026 929.1) 3004.205-EA Eurasia vTvx Holdings II LLC 201070884 18462
3004.205-EP Europe vTvx Holdings II LLC 9704760.9 2244574 3004.205-ES Spain vTvx
Holdings II LLC 9704760.9 2244574 3004.205-FR France vTvx Holdings II LLC
9704760.9 2244574 3004.205-IE Ireland vTvx Holdings II LLC 9704760.9 2244574
3004.205-IT Italy vTvx Holdings II LLC 9704760.9 2244574 (IT 72239/BE/2014)
3004.205-UK United Kingdom vTvx Holdings II LLC 9704760.9 2244574 3004.214-US
United States vTvx Holdings II LLC 13/040,382 8,853,226 3004.224-US United
States vTvx Holdings II LLC 13/410,628 8,329,715 3004.234-US United States vTvx
Holdings II LLC 14/477,302   3025.200-US United States vTvx Holdings II LLC
14/478,594   3025.204-PCT PCT Application vTvx Holdings II LLC PCT/US2014/054303
  5697.200-US United States vTvx Holdings II LLC 09/551,740 6,972,294
6134.210-US United States vTvx Holdings II LLC 10/370,856 6,867,218 6310.200-US
United States vTvx Holdings II LLC 10/201,456 6,869,967 6569.200-US United
States vTvx Holdings II LLC 10/693,161 7,129,268

 

 

File No. Country Owner Application No. Patent No. 6569.204-AU Australia vTvx
Holdings II LLC 2003273783 2003273783 6569.204-CN China vTvx Holdings II LLC
200380102228.1 ZL200380102228.1 6569.204-IN India vTvx Holdings II LLC
1364/DELNP/2005 232024 6569.204-JP Japan vTvx Holdings II LLC 2005-501509
4708184 6569.204-MX Mexico vTvx Holdings II LLC PA/a/2005/004402 254995
6569.204-RU Russia vTvx Holdings II LLC 2005116243 2349582 6569.204-ZA South
Africa vTvx Holdings II LLC 2005/02814 2005/02814 6569.205-BE Belgium vTvx
Holdings II LLC 3757741.8 1558572 6569.205-CH Switzerland vTvx Holdings II LLC
3757741.8 1558572 6569.205-DE Germany vTvx Holdings II LLC 3757741.8 1558572
(60333211.0) 6569.205-EP Europe vTvx Holdings II LLC 3757741.8 1558572
6569.205-ES Spain vTvx Holdings II LLC 3757741.8 1558572 (2345882) 6569.205-FR
France vTvx Holdings II LLC 3757741.8 1558572 6569.205-GB United Kingdom vTvx
Holdings II LLC 3757741.8 1558572 6569.205-IE Ireland vTvx Holdings II LLC
3757741.8 1558572 6569.205-IT Italy vTvx Holdings II LLC 3757741.8 1558572
(27102 BE/2010) 7186.200-TW Taiwan vTvx Holdings II LLC 95123781 I371446
7186.204-AU Australia vTvx Holdings II LLC 2006265172 2006265172 7186.204-BR
Brazil vTvx Holdings II LLC PI0612730-4   7186.204-CA Canada vTvx Holdings II
LLC 2613365 2,613,365 7186.204-IN India vTvx Holdings II LLC 9775/DELNP/2007  
7186.204-JP Japan vTvx Holdings II LLC 2008-519909 5052511 7186.204-KR South
Korea vTvx Holdings II LLC 10-2008-7001795 10-1333101 7186.204-MX Mexico vTvx
Holdings II LLC MX/a/2007/016374 289941 7186.204-RU Russia vTvx Holdings II LLC
2007147050 2412935 7186.204-US United States vTvx Holdings II LLC 11/917,811
7,943,669 7186.205-CH Switzerland vTvx Holdings II LLC 6763966.6 1899302
7186.205-DE Germany vTvx Holdings II LLC 6763966.6 1899302 (602006025239.0)
7186.205-EP Europe vTvx Holdings II LLC 6763966.6 1899302 7186.205-ES Spain vTvx
Holdings II LLC 6763966.6 1899302 (2372617) 7186.205-FR France vTvx Holdings II
LLC 6763966.6 1899302 7186.205-GB United Kingdom vTvx Holdings II LLC 6763966.6
1899302 7186.205-IE Ireland vTvx Holdings II LLC 6763966.6 1899302 7186.205-IT
Italy vTvx Holdings II LLC 6763966.6 1899302 (32046 BE/2011) 7186.214-MX Mexico
vTvx Holdings II LLC MX/a/2011/008185 313342 7186.214-US United States vTvx
Holdings II LLC 13/080,425 8,217,086 7186.215-CH Switzerland vTvx Holdings II
LLC 10188181.1 2298742 7186.215-DE Germany vTvx Holdings II LLC 10188181.1
2298742 (602006040041.1)

 

 

File No. Country Owner Application No. Patent No. 7186.215-EP Europe vTvx
Holdings II LLC 10188181.1 2298742 7186.215-ES Spain vTvx Holdings II LLC
10188181.1 2298742 (2449618) 7186.215-FR France vTvx Holdings II LLC 10188181.1
2298742 7186.215-GB United Kingdom vTvx Holdings II LLC 10188181.1 2298742
7186.215-IE Ireland vTvx Holdings II LLC 10188181.1 2298742 7186.215-IT Italy
vTvx Holdings II LLC 10188181.1 2298742 (21081 BE/2014) 7186.224-US United
States vTvx Holdings II LLC 13/466,191 8,426,473 7253.200-TW Taiwan vTvx
Holdings II LLC 95148358 I389878 7253.204-AU Australia vTvx Holdings II LLC
2006327003 2006327003 7253.204-BR Brazil vTvx Holdings II LLC PI0620468-6  
7253.204-CA Canada vTvx Holdings II LLC 2631390 2,631,390 7253.204-IL Israel
vTvx Holdings II LLC 191655 191655 7253.204-IN India vTvx Holdings II LLC
5418/DELNP/2008   7253.204-JP Japan vTvx Holdings II LLC 2008-546470 5054028
7253.204-KR South Korea vTvx Holdings II LLC 10-2008-7016288 10-1265078
7253.204-MX Mexico vTvx Holdings II LLC MX/a/2008/008098 294461 7253.204-NZ New
Zealand vTvx Holdings II LLC 568488 568488 7253.204-US United States vTvx
Holdings II LLC 12/097,564 7,943,613 7253.204-ZA South Africa vTvx Holdings II
LLC 2008/04767 2008/04767 7253.205-AT Austria vTvx Holdings II LLC 6830789.1
1979311 (E561921) 7253.205-BE Belgium vTvx Holdings II LLC 6830789.1 1979311
7253.205-CH Switzerland vTvx Holdings II LLC 6830789.1 1979311 7253.205-DE
Germany vTvx Holdings II LLC 6830789.1 1979311 (602006030230.4) 7253.205-EA
Eurasia vTvx Holdings II LLC 200870103 15717 7253.205-EP Europe vTvx Holdings II
LLC 6830789.1 1979311 7253.205-ES Spain vTvx Holdings II LLC 6830789.1 1979311
(2386734) 7253.205-FR France vTvx Holdings II LLC 6830789.1 1979311 7253.205-GB
United Kingdom vTvx Holdings II LLC 6830789.1 1979311 7253.205-IE Ireland vTvx
Holdings II LLC 6830789.1 1979311 7253.205-IT Italy vTvx Holdings II LLC
6830789.1 1979311 7253.214-CN China vTvx Holdings II LLC 201310097997.2  
7253.214-HK Hong Kong vTvx Holdings II LLC 14100388.4   7253.214-US United
States vTvx Holdings II LLC 13/079,460 8,362,016 7253.224-US United States vTvx
Holdings II LLC 13/708,163 8,551,993 7253.234-US United States vTvx Holdings II
LLC 14/016,442   3006.204-AU Australia vTvx Holdings II LLC 2009316802
2009316802 3006.204-CA Canada vTvx Holdings II LLC 2744383   3006.204-EA Eurasia
vTvx Holdings II LLC 201170703 20496

 

 

File No. Country Owner Application No. Patent No. 3006.204-IN India vTvx
Holdings II LLC 3778/DELNP/2011   3006.204-KR South Korea vTvx Holdings II LLC
10-2011-7013921   3006.204-ME Montenegro vTvx Holdings II LLC P-2011-89 1145
3006.204-MX Mexico vTvx Holdings II LLC MX/a/2011/005037 322321 3006.204-US
United States vTvx Holdings II LLC 13/128,045 8,927,549 3006.204-ZA South Africa
vTvx Holdings II LLC 2011/04551 2011/04551 3006.205-EP Europe vTvx Holdings II
LLC 9828106.6   3006.214-SG Singapore vTvx Holdings II LLC 201308611-1  
3015.200-US United States vTvx Holdings II LLC 13/189,640 8,513,430 6620.504-US
United States vTvx Holdings II LLC 11/254,125 7,501,405 7533.204-US United
States vTvx Holdings II LLC 12/528,227 8,334,305 7534.204-AU Australia vTvx
Holdings II LLC 2008219326 2008219326 7534.204-CA Canada vTvx Holdings II LLC
2675669 2,675,669 7534.204-CN China vTvx Holdings II LLC 200880005896.5  
7534.204-IL Israel vTvx Holdings II LLC 199853   7534.204-JP Japan vTvx Holdings
II LLC 2009-550278 5243455 7534.204-KR South Korea vTvx Holdings II LLC
10-2009-7017160 10-1487813 7534.204-MX Mexico vTvx Holdings II LLC
MX/a/2009/008228 310901 7534.204-US United States vTvx Holdings II LLC
12/528,229 8,383,820 7534.204-ZA South Africa vTvx Holdings II LLC 2009/04916
2009/04916 7534.205-EA Eurasia vTvx Holdings II LLC 200970791 16951 7534.205-EP
Europe vTvx Holdings II LLC 8709090.8   7534.205-HK Hong Kong vTvx Holdings II
LLC 10105670.4   7534.214-US United States vTvx Holdings II LLC 13/739,408
8,809,540 7534.224-US United States vTvx Holdings II LLC 14/321,884 8,907,096
7545.204-CN China vTvx Holdings II LLC 200880019488.5 ZL200880019488.5
7545.204-US United States vTvx Holdings II LLC 12/597,129 8,383,683 7545.205-BE
Belgium vTvx Holdings II LLC 8745501 2150109 7545.205-CH Switzerland vTvx
Holdings II LLC 8745501 2150109 7545.205-DE Germany vTvx Holdings II LLC 8745501
2150109 (602008018859.0) 7545.205-EP Europe vTvx Holdings II LLC 8745501 2150109
7545.205-ES Spain vTvx Holdings II LLC 8745501 2150109 (2393230) 7545.205-FR
France vTvx Holdings II LLC 8745501 2150109 7545.205-GB United Kingdom vTvx
Holdings II LLC 8745501 2150109 7545.205-HK Hong Kong vTvx Holdings II LLC
10106495.5 HK1140377 7545.205-IE Ireland vTvx Holdings II LLC 8745501 2150109
7545.205-IT Italy vTvx Holdings II LLC 8745501 2150109 (52364 BE/2012)
3002.204-AU Australia vTvx Holdings II LLC 2006223070 2006223070 3002.204-CA
Canada vTvx Holdings II LLC 2600570 2,600,570

 

 

File No. Country Owner Application No. Patent No. 3002.204-CN China vTvx
Holdings II LLC 200680008417.6 ZL200680008417.6 3002.204-IL Israel vTvx Holdings
II LLC 185541 185541 3002.204-MO Macau vTvx Holdings II LLC J/000923 J/000923
3002.204-MX Mexico vTvx Holdings II LLC MX/a/2007/011234 299183 3002.204-NZ New
Zealand vTvx Holdings II LLC 561029 561029 3002.204-US United States vTvx
Holdings II LLC 11/885,096 7,893,267 3002.205-AT Austria vTvx Holdings II LLC
6738139.2 1863771 (E582940) 3002.205-BE Belgium vTvx Holdings II LLC 6738139.2
1863771 3002.205-CH Switzerland vTvx Holdings II LLC 6738139.2 1863771
3002.205-DE Germany vTvx Holdings II LLC 6738139.2 1863771 (602006032907.5)
3002.205-EP Europe vTvx Holdings II LLC 6738139.2 1863771 3002.205-ES Spain vTvx
Holdings II LLC 6738139.2 1863771 (2400287) 3002.205-FR France vTvx Holdings II
LLC 6738139.2 1863771 3002.205-GB United Kingdom vTvx Holdings II LLC 6738139.2
1863771 3002.205-HK Hong Kong vTvx Holdings II LLC 8105884   3002.205-IE Ireland
vTvx Holdings II LLC 6738139.2 1863771 3002.205-IT Italy vTvx Holdings II LLC
6738139.2 1863771 (47770 BE/2013) 3002.214-US United States vTvx Holdings II LLC
12/950,718 8,598,353 3002.214-ZA South Africa vTvx Holdings II LLC 2009/03300
2009/03300 3002.224-US United States vTvx Holdings II LLC 14/064,737 8,946,259
3011.204-US United States vTvx Holdings II LLC 13/214,434 8,350,039 3013.200-US
United States vTvx Holdings II LLC 13/052,544 8,450,354 3001.200-US United
States vTvx Holdings II LLC 11/255,000 7,582,673 5390.200-US United States vTvx
Holdings II LLC 09/548,081 6,908,926 6327.205-EP Europe vTvx Holdings II LLC
2742851.5 1421071 6446.204-MX Mexico vTvx Holdings II LLC PA/a/2004/007416
251269 6483.200-US United States vTvx Holdings II LLC 10/453,106 6,906,060
6739.204-AU Australia vTvx Holdings II LLC 2004259263 2004259263 6739.204-CA
Canada vTvx Holdings II LLC 2532236 2,532,236 6739.204-CN China vTvx Holdings II
LLC 200480021891.3 ZL200480021891.3 6739.204-MX Mexico vTvx Holdings II LLC
PA/a/2006/001053 257494 6739.204-US United States vTvx Holdings II LLC
11/334,207 7,294,626 6739.205-BE Belgium vTvx Holdings II LLC 4738980.4 1651615
6739.205-CH Switzerland vTvx Holdings II LLC 4738980.4 1651615 6739.205-DE
Germany vTvx Holdings II LLC 4738980.4 1651615 (602004026068.1) 6739.205-EP
Europe vTvx Holdings II LLC 4738980.4 1651615 6739.205-ES Spain vTvx Holdings II
LLC 4738980.4 1651615 (2342605) 6739.205-FR France vTvx Holdings II LLC
4738980.4 1651615

 

 

File No. Country Owner Application No. Patent No. 6739.205-GB United Kingdom
vTvx Holdings II LLC 4738980.4 1651615 6739.205-IE Ireland vTvx Holdings II LLC
4738980.4 1651615 6739.205-IT Italy vTvx Holdings II LLC 4738980.4 1651615
(24463 BE/2010) 7213.204-AU Australia vTvx Holdings II LLC 2006264966 2006264966
7213.204-CA Canada vTvx Holdings II LLC 2614116   7213.204-JP Japan vTvx
Holdings II LLC 2008-519917 5121707 7213.204-KR South Korea vTvx Holdings II LLC
10-2008-7000240 10-1286569 7213.204-MX Mexico vTvx Holdings II LLC
MX/a/2007/015675 295147 7213.204-RU Russia vTvx Holdings II LLC 2007147044
2442775 7213.204-US United States vTvx Holdings II LLC 11/917,823 8,501,739
7213.214-RU Russia vTvx Holdings II LLC 2011142654 2499795 7213.214-US United
States vTvx Holdings II LLC 13/472,090 8,846,677 7213.215-CH Switzerland vTvx
Holdings II LLC 10166493.6 2233470 7213.215-DE Germany vTvx Holdings II LLC
10166493.6 2233470 (602006026313.9) 7213.215-EP Europe vTvx Holdings II LLC
10166493.6 2233470 7213.215-ES Spain vTvx Holdings II LLC 10166493.6 2233470
(2375929) 7213.215-FR France vTvx Holdings II LLC 10166493.6 2233470 7213.215-GB
United Kingdom vTvx Holdings II LLC 10166493.6 2233470 7213.215-IE Ireland vTvx
Holdings II LLC 10166493.6 2233470 7213.215-IT Italy vTvx Holdings II LLC
10166493.6 2233470 (19699 BE/2012) 7397.204-AU Australia vTvx Holdings II LLC
2007229492 2007229492 7397.204-CN China vTvx Holdings II LLC 200780010971.2
ZL200780010971.2 7397.204-KR South Korea vTvx Holdings II LLC 10-2008-7023919
10-1280333 7397.204-MO Macau vTvx Holdings II LLC J/000709 J/000709 7397.204-MX
Mexico vTvx Holdings II LLC MX/a/2008/011123 288665 7397.204-NZ New Zealand vTvx
Holdings II LLC 570524 570524 7397.204-US United States vTvx Holdings II LLC
12/294,756 8,394,842 7397.204-ZA South Africa vTvx Holdings II LLC 2008/06985
2008/06985 7397.205-BE Belgium vTvx Holdings II LLC 7727226.8 1999120
7397.205-CH Switzerland vTvx Holdings II LLC 7727226.8 1999120 7397.205-DE
Germany vTvx Holdings II LLC 7727226.8 1999120 (602007023602.9) 7397.205-EA
Eurasia vTvx Holdings II LLC 200870376 15569 7397.205-EP Europe vTvx Holdings II
LLC 7727226.8 1999120 7397.205-ES Spain vTvx Holdings II LLC 7727226.8 1999120
7397.205-FR France vTvx Holdings II LLC 7727226.8 1999120 7397.205-GB United
Kingdom vTvx Holdings II LLC 7727226.8 1999120 7397.205-HK Hong Kong vTvx
Holdings II LLC 9107300.1 HK1129102

 

 

File No. Country Owner Application No. Patent No. 7397.205-IE Ireland vTvx
Holdings II LLC 7727226.8 1999120 7397.205-IT Italy vTvx Holdings II LLC
7727226.8 1999120 (28597 BE/2012) 7397.214-US United States vTvx Holdings II LLC
13/660,045 8,772,285 7435.204-US United States vTvx Holdings II LLC 12/301,919
8,318,927 7461.204-AU Australia vTvx Holdings II LLC 2007267197 2007267197
7461.204-CA Canada vTvx Holdings II LLC 2659570   7461.204-EA Eurasia vTvx
Holdings II LLC 200870586 16026 7461.204-IL Israel vTvx Holdings II LLC 194681
194681 7461.204-JP Japan vTvx Holdings II LLC 2009-512547 5694661 7461.204-MX
Mexico vTvx Holdings II LLC MX/a/2008/014766 297339 7461.204-NZ New Zealand vTvx
Holdings II LLC 571972 571972 7461.204-US United States vTvx Holdings II LLC
12/302,132 8,378,097 7461.204-ZA South Africa vTvx Holdings II LLC 2008/08730
2008/08730 7461.205-AL Albania vTvx Holdings II LLC 7729379.3 2079732
7461.205-AT Austria vTvx Holdings II LLC 7729379.3 2079732 (E538116) 7461.205-BA
Bosnia & Herzegovina vTvx Holdings II LLC 7729379.3 2079732 7461.205-BE Belgium
vTvx Holdings II LLC 7729379.3 2079732 7461.205-BG Bulgaria vTvx Holdings II LLC
7729379.3 2079732 (BG/EP2079732T3) 7461.205-CH Switzerland vTvx Holdings II LLC
7729379.3 2079732 7461.205-CY Cyprus vTvx Holdings II LLC 7729379.3 2079732
(CY1112455) 7461.205-CZ Czech Republic vTvx Holdings II LLC 7729379.3 2079732
7461.205-DE Germany vTvx Holdings II LLC 7729379.3 2079732 (602007019505.5)
7461.205-DK Denmark vTvx Holdings II LLC 7729379.3 2079732 (DK/EP2079732)
7461.205-EE Estonia vTvx Holdings II LLC 7729379.3 2079732 7461.205-EP Europe
vTvx Holdings II LLC 7729379.3 2079732 7461.205-ES Spain vTvx Holdings II LLC
7729379.3 2079732 7461.205-FI Finland vTvx Holdings II LLC 7729379.3 2079732
7461.205-FR France vTvx Holdings II LLC 7729379.3 2079732 7461.205-GB United
Kingdom vTvx Holdings II LLC 7729379.3 2079732 7461.205-GR Greece vTvx Holdings
II LLC 7729379.3 2079732 (3077337) 7461.205-HR Croatia vTvx Holdings II LLC
7729379.3 2079732 (P20120227) 7461.205-HU Hungary vTvx Holdings II LLC 7729379.3
2079732 (E012931) 7461.205-IE Ireland vTvx Holdings II LLC 7729379.3 2079732
7461.205-IS Iceland vTvx Holdings II LLC 7729379.3 2079732 7461.205-IT Italy
vTvx Holdings II LLC 7729379.3 2079732 (21629 BE/2012) 7461.205-LT Lithuania
vTvx Holdings II LLC 7729379.3 2079732 7461.205-LU Luxembourg vTvx Holdings II
LLC 7729379.3 2079732

 

 

File No. Country Owner Application No. Patent No. 7461.205-LV Latvia vTvx
Holdings II LLC 7729379.3 2079732 7461.205-MC Monaco vTvx Holdings II LLC
7729379.3 2079732 7461.205-ME Montenegro vTvx Holdings II LLC 7729379.3 1302
7461.205-MK Macedonia vTvx Holdings II LLC 7729379.3 2079732 (P-403/11)
7461.205-MT Malta vTvx Holdings II LLC 7729379.3 2079732 7461.205-NL Netherlands
vTvx Holdings II LLC 7729379.3 2079732 7461.205-PL Poland vTvx Holdings II LLC
7729379.3 2079732 7461.205-PT Portugal vTvx Holdings II LLC 7729379.3 2079732
7461.205-RO Romania vTvx Holdings II LLC 7729379.3 2079732 7461.205-RS Serbia
vTvx Holdings II LLC 7729379.3 2079732 (P-78/12) 7461.205-SE Sweden vTvx
Holdings II LLC 7729379.3 2079732 7461.205-SI Slovenia vTvx Holdings II LLC
7729379.3 2079732 7461.205-SK Slovakia vTvx Holdings II LLC 7729379.3 2079732
(E11259 T3) 7461.205-TR Turkey vTvx Holdings II LLC 7729379.3 2079732
(TR201201949T4) 7461.214-SG Singapore vTvx Holdings II LLC 201004699-3 163547
[WO 2007/137968] 7660.204-US United States vTvx Holdings II LLC 12/663,103
8,344,001

 

License Agreements and other Contracts Transferred from vTvx Holdings II LLC:

 

·License and Research Agreement, dated as of March 5, 2015, by and among
Calithera Biosciences Inc., vTvx I Holdings LLC, and vTvx II Holdings LLC.

 

·All other valid and ongoing licenses, contracts and other agreements entered
into by vTvx Holdings II LLC, but excluding the agreements set forth or
referenced in the Excluded Assets section below.

 

Transferred Employee Assets of vTvx Holdings II LLC:

 

None.

 

Know-How Transferred from both vTvx Holdings I LLC and vTvx Holdings II LLC:

 

All know-how associated with any of the foregoing transferred intellectual and
other property, including all programs and the “Translational Technology”,
including without limitation the following programs:

 

·RAGE (TTP488) program

 

·GK (TTP399) program

 

·GLP (TTP273) program

 

·PPAR (HPP593) program

 

·BACH1 (HPP971) program

 

 

 

 



·HK2 program

 

·RAGE (TTP4000) program

 

·PDE4 program

 

·11beta program

 

·BACE program

 

·GalR1 program

 

·H3 program

 

 

 

 



Excluded Assets

 

List of vTvx Holdings I LLC assets that are NOT being assigned or transferred:

 

For the avoidance of doubt, the following assets are excluded from assignment or
transfer by vTvx Holdings I LLC:

 

Category Items Commercial Lease

Commercial Lease for 4160 Mendenhall Oaks Pkwy Building

 

Real Property

Lot 6 – 4130 Mendenhall Oaks Pkwy, High Point, NC (3.322 acres)

Lot 8 – 4150 Mendenhall Oaks Pkwy, High Point, NC (3.060 acres)

Lot 11-A – 4165 Mendenhall Oaks Pkwy, High Point, NC (10.346 acres)

 

Financial

1)      Note receivable from Former Officer plus any accrued interest

2)      Note receivable from PharmaCore, Inc. plus any accrued interest

3)      Restricted cash to secure letter of credit for 4160 Mendenhall Oaks
lease

4)      Benefits and obligations described in the Letter Agreement with Former
Officer dated December 31, 2014,   including, but not limited to, cash payments
and perpetual securities.

5)      Note payable to M&F TTP Holdings LLC (“Uncommitted Advance Agreement”)
plus any accrued interest

6)      Note payable to High Point Bank plus any accrued interest

7)      Accounts payable invoices to PharmaCore, Inc. prior to January 1, 2015 

 

Domain Names

TRANSTECHPHARMA.BIZ

TRANSTECHPHARMA.COM

TRANSTECHPHARMA.INFO

TRANSTECHPHARMA.NET

TRANSTECHPHARMA.ORG

TRANSTECHPHARMA.US

TRANSTECHPHARMA.XXX

TTPHARMA.BIZ

TT-PHARMA.BIZ

TTPHARMA.COM

TTPHARMA.INFO

TT-PHARMA.INFO

TTPHARMA.NET

TT-PHARMA.NET

TTPHARMA.ORG

TT-PHARMA.ORG

TTPHARMA.US

TT-PHARMA.US

 

     

 

 

      Trademarks Trademark Application No. TRANSTECH PHARMA 76/406,577 TRANSTECH
PHARMA & DESIGN 76/406,579 AT THE FRONTIER OF TRANSLATING INNOVATIVE SCIENCE
INTO MEDICINE 76/404,964 VTV THERAPEUTICS (Class 5) 86/594,084 VTV THERAPEUTICS
(Class 42) 86/594,096 VTV THERAPEUTICS (Class 44) 86/594,102

 

List of vTvx Holdings II LLC assets that are NOT being assigned or transferred:

 

For the avoidance of doubt, the following assets are excluded from assignment or
transfer by vTvx Holdings II LLC:

 

Category Items Financial

1)      Benefits and obligations described in the Letter Agreement with Former
Officer dated December 31, 2014,   including, but not limited to, cash payments
and perpetual securities.

2)      Note payable to M&F TTP Holdings LLC (“Uncommitted Advance Agreement”)
plus any accrued interest

3)      Accounts payable invoices to PharmaCore, Inc. prior to January 1, 2015

 

Domain Names

HIGHPOINTPHARMACUTICALS.COM

HPPHARMA.COM

HPPHARMACEUTICAL.COM

HIGHPOINTPHARMA.BIZ

HIGHPOINTPHARMA.COM

HIGHPOINTPHARMA.INFO

HIGHPOINTPHARMA.NET

HIGHPOINTPHARMA.ORG

HIGHPOINTPHARMA.US

HIGHPOINTPHARMACEUTICAL.COM

HIGHPOINTPHARMACEUTICALS.BIZ

HIGHPOINTPHARMACEUTICALS.COM

HIGHPOINTPHARMACEUTICALS.NET

HPPHARMACEUTICALS.COM

 

 

 

 



 

Schedule 2

 

Employee Benefit Plans of vTvx I and vTvx II

 

(See attached.)

 

 

 

 

Schedule 2

 



Employee Benefit Plans of vTvx I and vTvx II

 

Employees of vTvx Holdings I LLC and vTvx Holdings II LLC whose employment is
assigned and transferred pursuant to Sections 2.1(d)(ii) and 2.1(d)(v) of the
Agreement may continue to participate in the following employee benefit plans of
vTvx Holdings I LLC and vTvx Holdings II LLC, as applicable, for a period not to
exceed four months pursuant to the terms of a customary transition services
agreement.

 

·BlueOptions Medical Plan (BlueCross BlueShield of North Carolina)

 

·Delta Dental PPO Plus Premier (Dental Plan)

 

·COBRA Administration Arrangement with Flores & Associates, LLC

 

·Wingspan Cafeteria Plan (AFLAC supplemental insurance)

 

·Group Term Life Insurance (USAble Life)

 

·Group Voluntary Life Insurance (USAble Life)

 

·Group Accidental Death and Dismemberment Insurance (USAble Life)

 

·Group Long Term Disability Insurance (USAble Life)

 

·Group Short Term Disability Insurance (administered by USAble Life)

 



 

 

